DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dirnberger et al, US 8276951 (hereinafter referred to as Dirnberger). 
Regarding claim 1, Dirnberger discloses a door lock (fig 3), comprising: a latch head (22) for locking a door (see field of invention – door + 16+18) of a top loading (fully capable) electrical appliance (abstract), the latch head being rotatable about an axis (at 24) to move between a latch head unlock position (fig3) and a latch head lock position (fig5); and a limiting mechanism (30) that selectively engages the latch head for permitting or restricting rotation of the latch head wherein: when the latch head is in the unlock position before (fig3) the door of the top loading electrical appliance reaches a closed position (fig5) the limiting mechanism engages the latch head to restrict rotation (fig3) of the latch head; when the latch head is in the latch head lock position (fig5), the limiting mechanism is disengaged from the latch head (fig5); during closing of the door of the top loading electrical appliance, the door pushes the limiting mechanism to disengage the limiting mechanism from the latch head (compare fig3 to fig5); and during the locking of the door lock, the latch head rotates about the axis in a direction (clockwise, 36 of 22 moves away from the limiting mechanism) that moves the latch head away from the limiting mechanism. (fig3-5, col. 6 lines 45- col. 7 line 17)
Regarding claim 2, Dirnberger discloses the door lock according to claim 1, wherein: the limiting mechanism is arranged for restricting the latch head from rotating from the latch head unlock position to the latch lead lock position before the door of the top loading electrical appliance reaches the closed position by blocking movement of the latch head toward the door of the top loading electrical appliance. (fig3-5, col. 6 lines 45- col. 7 line 17)
Regarding claim 3, Dirnberger discloses the door lock according to claim 2, wherein: the limiting mechanism includes a limit post (34, post is defined by Merriam-Webster online as “a piece fixed firmly in an upright position especially as a stay or support,” 34 supports the component of 22 it engages), the limit post having a limit post lock position (fig5) and a limit post unlock position (fig3); before the door of the top loading electrical appliance reaches the closed position, the limit post is located at the limit post unlock position to block the latch head, such that the latch head cannot rotate toward the door of the top loading electrical appliance to the latch head lock position (fig 3-5); and when the door of the top loading electrical appliance reaches the closed position, a front edge (18) of the door of the top loading electrical appliance can press the limit post, such that the limit post can reach the limit post lock position and the latch head can rotate toward the door of the top loading electrical appliance to the latch head lock position (fig3-5).
Regarding claim 16, Dirnberger discloses the door lock according to claim 1, wherein: the latch head pivot axis is defined at an inner end (not labeled, fig3-5) of the latch head; the latch head includes a hook (where 28 is labeled in fig5) defined at an outer end (open end of latch head 22) of the latch head, the hook having a hook outer surface (annotated figure) that faces away from the latch head pivot axis {01589704.DOC / 2 }App. No. 15/915,487Response to Non-Final Office Action dated April 15, 2021 Page 8 of 13and a hook inner surface (annotated figure) that faces toward (Note: this is interpreted based on what is shown in Applicant’s figures, which only indicates an inner side of the latch, similar to that as shown in the Dirnberger reference.) the latch head pivot axis; the limiting mechanism is defined by a limit post (34); and when the latch head is in the latch head unlock position and the limit post is in a limit post unlock position (fig3), the limit post engages the hook inner surface to block movement of the latch head. (fig3-5)


Annotated Figure

    PNG
    media_image1.png
    523
    669
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 4-15 are allowed. 
Regarding claim 4, neither Zeig nor Dirnberger teaches that in the latch head unlock position, the latch head and limit post are arranged angularly crossed over and engaged with each other. In this position, shown in fig4, the latch head and limit post are engaged with each other, but cannot be considered as crossed over. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3,16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 4-15 are allowed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to door locks.
Related but not relied upon prior art: US 10704305, US 20200041963, US 9587837.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675